October 16, 1909. The opinion of the Court was delivered by
On 11th June, 1907, there was a collision between plaintiff's wagon and the defendant's street car, at the crossing of Buncombe and Lloyd streets, in the city of Greenville. The action is to recover thirty dollars' actual damages for the injury done to the wagon, and one thousand dollars' punitive damages, the allegation being that the "collision with and damage to the plaintiff's wagon were caused by the wanton, wilful and gross negligence of the defendant." The Circuit Court ordered a nonsuit for failure of proof as to the cause of action for wantonness or wilfulness, and the plaintiff appeals.
We have no doubt of the correctness of the conclusion of the Circuit Judge. The driver of the wagon saw a car pass as he approached the crossing, and, assuming that it would be some time before another would come, drove on the track, looking only in the direction opposite to that from which the car was coming. Buncombe street is fifty-four feet wide, and a team in the street could be seen by a motorman on an approaching car about nine hundred feet before reaching the crossing, but could not be seen at all until it came into Buncombe street. The driver of the wagon testified he could not see an approaching car until he got very close to the track. The motorman testified he was running the car about six or eight miles an hour; first saw the wagon when about two car lengths from it and immediately *Page 551 
reversed the power, but too late to avoid striking the wagon. In answer to the question, "What was the real cause of the accident?" he said: "He (the driver) just drove on the track ahead of me, and I didn't have time to stop the car." In the face of this evidence, all introduced by the plaintiff, we do not perceive how it would be possible to draw the inference of wantonness or wilfulness.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.